Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 30, 33-35, 37-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai (JP 2013-221020A and its machine-assisted English translation) in view of Haga et al (JP 2016-210751A and its machine-assisted English translation).
With respect to instant claim 27, in [0004], Shinkai teaches a skin cleansing composition that can removes hard keratin plugs (keratotic plugs).  Shinkai teaches ([0014]) that its cleansing composition contains: (A) one or more anionic surfactants in the amount of 10-40 wt.%; (B) one or more polyhydric alcohols in the amount of 1-10 wt.%; (C) one or more non-ionic or cationic polymer compounds in the amount of 0.05-5 wt.%; and (D) water.  Shinkai teaches ([0015]) fatty acid soap among the examples of the anionic surfactant (A) and teaches ([0016]) that the fatty acid soaps can be comprised of 8-22 carbon fatty acids and salt components: the salt components can be metals, triethanolamine, 2-amino-2-methylpropanol (instant X2), 2-amino-2-methylpropanediol (instant X3), arginine and the like.  Shinkai also teaches ([0016]) that the fatty acid and the salt components may be blended independently to form the fatty acid soap in the formulation.  Furthermore, Haga teaches ([0045] and [0038]) that a biofilm can be formed by acne bacteria and biofilm-inhibitors (such as 2-amino-2-methylpropanol, 2-amino-2-methylpropanediol and arginine) can be used to treat keratin plugs.  Based on the teaching of Shinkai in view of Haga, it would have been obvious to one skilled in the art to use fatty acid soaps comprised of 8-22 carbon fatty acids and salt components of 2-amino-2-methylpropanol and/or 2-amino-2-methylpropanediol as Shinkai’s anionic surfactant (A) with a reasonable expectation of treating keratin plugs while inhibiting biofilm formation (as taught by Haga).  Shinkai teaches ([0033]-[0039]) that its composition is applied to a brush and then brushed into areas where dirt on the pores of the face was concerned and then washed off.  Thus, Shinkai in view of Haga renders obvious instant claims 27, 37, 38 and 43 (instant range of claim 38 for the massaging time (Shinkai’s brushing time) would have been obvious o one skilled in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233).
With respect to instant claim 30, as discussed above, Shinkai teaches that its anionic surfactants (such as fatty acid soaps) are used in the amount of 10-40 wt.%.  Such range overlaps with instant range of claim 30, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Shinkai in view of Haga renders obvious instant claim 30.
With respect to instant claims 33-35, Shinkai teaches ([0015]) that its anionic surfactant can further include alkyl sulfate, which teaches instant anionic surfactant having a sulfate group.  Thus, Shinkai in view of Haga renders obvious instant claims 33-35.  
With respect to instant claims 39 and 40, as already discussed above, Shinkai teaches the salt components can include arginine (instant basic substance (Y)) as well.  Thus, Shinkai in view of Haga renders obvious instant claims 39 and 40.  Instant range of claim 41 would have been obvious to one skilled in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, supra.  Thus, Shinkai in view of Haga renders obvious instant claim 41.
Claims 28, 29, 31, 32, 36, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai (JP 2013-221020A and its machine-assisted English translation) in view of Haga et al (JP 2016-210751A and its machine-assisted English translation) as applied to claim 27 above, and further in view of Masui et al (EP 2 821 053 B1).
With respect to instant claims 28 and 31, the Examiner established above in Paragraph 5 that it would be obvious to use fatty acid soaps comprised of 8-22 carbon fatty acids and salt components of 2-amino-2-methylpropanol and/or 2-amino-2-methylpropanediol as Shinkai’s anionic surfactant (A) with a reasonable expectation of treating keratin plugs while inhibiting biofilm formation (as taught by Haga).  Since Shinkai teaches that one or more anionic surfactant (A) can be used in its composition, it would have been obvious to one skilled in the art to use the combination of 2-amino-2-methylpropanol (instant X2) and 2-amino-2-methylpropanediol (instant X3) as the salt components of Shinkai’s fatty acid soaps with a reasonable expectation of success.  Shinkai is silent as to the pH range for its composition.  However, Masui, which teaches ([0015]) a skin cleansing composition that is excellent in the foam qualities, volume of foam, rinsing properties, high detergency and giving little residual feel on the skin after washing and causing less stickiness even over time, teaches ([0058]) that such skin cleaning composition preferably has a pH range of 8-12.  Based on Masui’s teaching, it would have been obvious to one skilled in the art to make Shinkai’s skin-cleansing composition have a pH range of 8-12 with a reasonable expectation of achieving a skin cleansing composition that is excellent in the foam qualities, volume of foam, rinsing properties, high detergency and giving little residual feel on the skin after washing and causing less stickiness even over time.  Thus, Shinkai in view of Haga and further in view of Masui renders obvious instant claims 28 and 31.
With respect to instant claims 29 and 42, Masui’s pH range of 8-12 overlaps with instant range of claim 29 as well as instant range of claim 42, thus rendering instant ranges prima facie obvious.  Thus, Shinkai in view of Haga and further in view of Masui renders obvious instant claims 29 and 42.
With respect to instant claim 32, the pH range of 8-12 (as taught by Masui) overlaps with instant pH range of claim 32, and the amount of the anionic surfactant (A) as taught by Shinkai (10-40 wt.%) overlaps with instant range of claim 32 for the content of instant component (X).  The prior art’s ranges overlaps with instant ranges, rendering instant ranges prima facie obvious. In re Wertheim, supra.  Thus, Shinkai in view of Haga and further in view of Masui renders obvious instant claim 32.
With respect to instant claim 36, instant range for the mass ratio of (X) to (A2) would have been obvious to one skilled in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, supra.  Thus, Shinkai in view of Haga and further in view of Masui renders obvious instant claim 36.
With respect to instant claim 44, as discussed above, since Shinkai in view of Haga and further in view of Masui teaches using instant components (X2) and (X3) and teaches a pH range that closely overlaps with instant pH range of claim 44, it is the Examiner’s position that when one applies Shinkai’s composition (as modified by the teachings of Haga and Masui) is applied to a face, it would inherently suppress protein aggregation as instantly recited in claim 44.  Thus, Shinkai in view of Haga and further in view of Masui renders obvious instant claim 44.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 13, 2021